As I stand today at this rostrum, a
flood of memories rushes to my mind. I recall appearing as
Premier before the United Nations Committee on
decolonization in 1961 to plead the case of my country’s
independence. Like so many other colonies after the Second
World War, Guyana was anxious to secure its freedom and
exercise its right to self-determination.
The road, however, was far from easy. Along the way
there were many stumbling-blocks and casualties. It was not
until 1966, long after most subject peoples had been set free,
that we became independent and took our place in the family
of nations.
The world today is radically different from what it was
then. The total membership of the United Nations has
grown significantly. The cold war, which had bedevilled
international relations since 1947, has ended, with a promise
of a new and more democratic world order. With the
collapse of the Soviet Union, one of the two super-Powers,
there are severe difficulties for the new structures which
have been established. Nevertheless, hope is alive for the
construction of an era of peace, based on respect for all
peoples and the promotion of their general welfare. It is an
exciting moment in world history, and for the United
Nations there is a defining role.
Guyana has been honoured by the unanimous election
of its representative to the presidency of this forty-eighth
session of the General Assembly. This session will
undoubtedly be a challenging one. I wish to thank the entire
membership for its vote of confidence in our ability to
undertake this lofty responsibility. It is, after all, an
acknowledgement that all States, irrespective of their size,
can play an important role in the Organization’s work. I am
especially grateful to the Caribbean Community
(CARICOM) group and the wider Latin American and
Caribbean Group for their full endorsement of our
candidacy. I must also pay a tribute to His Excellency Mr.
Stoyan Ganev for his capable direction of the forty-seventh
session and to our distinguished Secretary-General for his
efforts to promote the continuing success of our world
Organization.
Success in these volatile times is often tempered. For,
notwithstanding its important accomplishments, the United
Nations cannot be said to have fulfilled the highest
aspirations of its creators. The scourge of war is still
rampant in many places. Colonialism is certainly not extinct,
and today it threatens to survive in different forms. Many
aspects of colonialism are evident in the ever-widening gap

between the developed and the developing countries and the
dependence of impoverished millions on the largesse of a
few. This prevailing economic and social disparity provides
a breeding ground for hunger, disease and poverty and
ultimately constitutes a threat to international peace and
security.
As the focal point of multilateralism, the United
Nations must continue to explore the full limits of
international cooperation in order to eliminate, or at least
alleviate, the problems of the disadvantaged. I should like
to think that there is now agreement that the grave situation
requires collective action. Whatever its limitations, it is still
the best forum available to States for diplomacy, dialogue
and negotiation, and thus for the avoidance of conflict. We
should seek, therefore, to enhance its ability to address our
common goals.
As a small developing State, Guyana is fully committed
to the ethos of multilateral cooperation which is embodied
in the United Nations. We have come here to renew
publicly our faith in the Organization and to urge all
Members to pledge to deepen and strengthen multilateralism
as a foundation for inter-State relations. Experience has
shown that no nation, however powerful, can exist in
isolation. Its borders are not impervious to encroachment by
universal ills. Ultimately, it must come together with the
rest of the world to find common solutions to common
problems. AIDS, narcotic drugs, poverty and pollution are
striking examples of the pandemic which affects us all.
Control of these scourges requires concerted action by the
United Nations as a whole. Added to these are natural
disasters, such as the recent earthquake in India. Our
deepest sympathy goes out to the Indian people and
Government.
We note with some disappointment that international
conflicts continue to undermine the capacity of the
Organization to promote the cooperation which is deemed
essential for reaching solutions to current global problems.
The real value of the United Nations in this period will
depend on its collective ability to respond effectively to this
wave of international conflicts, and to find acceptable means
of peace-keeping and peacemaking which will not be a
burden on its membership.
Such a development will inspire confidence among
member nations to refer issues to the United Nations body,
and to restore their reliance on the Organization’s ability to
resolve disputes before they resort to the battlefield.
Our first effort at constructing a framework for
international peace and security through the League of
Nations ended in failure. The reason can be found in the
inherent weakness of the League, in the resultant inability to
contain rampant nationalism, particularism and insularity and
in the lack of respect for its fundamental principles. The
United Nations is a second experiment, prompted by the
disasters consequent upon the failure of the League. At San
Francisco we vowed to spare succeeding generations from
the scourge of war. We have before us today another
opportunity to secure an era of real peace and stability, to
deploy fully the resources of the Organization in the service
of humanity, and to reach for a broad-based, sustainable
development and some measure of prosperity and fulfilment
for the peoples of this planet.
In our efforts to bolster international peace and security,
the report, "An Agenda for Peace", which was prepared by
the Secretary-General in response to the Security Council’s
request, sets out a number of proposals which merit serious
consideration. While recognizing the need to provide the
Council with enforcement capacity under Chapter VII of the
Charter, we place special importance on preventive
diplomacy, which would obviate recourse to physical
intervention. As the experience of some recent peacemaking
and peace-keeping operations has shown, these measures are
fraught with uncertain political consequences. Moreover,
they have proved extremely costly, particularly to small
States such as ours which can ill afford such expenditures.
So diverse are the origins of conflict that each situation
must be examined in depth to determine the most
appropriate means of peaceful solution. In some cases the
dispute may have legal implications and may therefore be
best handled by a suitable judicial body. More often than
not, however, the roots of conflict are embedded in a history
of complicated political, economic and social factors. In
such instances the ground must be carefully prepared for the
cultivation of peace and stability. Fortunately, the
advantages of the diplomatic approach are not lost in the
United Nations, which increasingly is using the good offices
of the Secretary-General and his representatives to induce
solutions to long-standing conflicts.
We believe that these examples reaffirm the virtue of
dialogue and negotiation. However, although promising for
the future, other situations remain tenuous and require
constant monitoring. Somalia and Sudan must be carefully
nurtured back to normalcy. In Europe, Bosnia and
Herzegovina stands out as an horrific example of man’s
inhumanity to man, and compels us to search for a quick end
to the wanton killing of innocent thousands. Indeed, the
Forty-eighth session - 1 October l993 3
United Nations must hasten to devise new strategies to deal
with these persistent convulsions in the global body politic.
The Middle East has been embroiled in conflict for
much too long. With the recent signing of the declaration of
principles for Palestinian self-rule, the road ahead is
encouraging. Peace and stability throughout the region now
seem to be within our grasp. We hope also that the
territorial problems between Iraq and Kuwait can be
amicably settled.
As far as South Africa is concerned, the announcement
of a date for elections, coupled with supporting structures,
gives rise to the hope that majority rule is not far off and we
may in the near future welcome that country back into the
fold of the international community. We urge the peoples of
South Africa to eschew further violence and to come
together for their common good.
I wish to record with satisfaction the view that a return
to democratic traditions and respect for good governance and
human rights has helped to further promote peace. Guyana
will support any confidence-building mechanism which
favours dialogue over confrontation as the means of choice
for the pacific settlement of disputes. Because of the
inherent correlation between peace and development it
behoves each member of the international community to
continue the search, where needed, for creative ways to
settle disputes that could otherwise imperil not only
international peace and security but also national
development.
In this hemisphere, of which Guyana forms part, we are
concerned that, despite the end of the cold war, Cuba
remains outside the inter-American family. We truly believe
that this is a serious anomaly in the context of the
Organization’s efforts to build a new world order based on
mutual understanding and respect among all States in a
united international community. We appeal to the United
States and Cuba to demonstrate their good will and seek
urgently to reconcile their long-standing differences. The
Caribbean Community (CARICOM), which has a vested
interest in the early rapprochement between these two major
partners, stands ready to play a role in this process.
We are particularly pleased that the Central American
region, which for far too long has been entrapped by
anachronistic economic and social structures, has emerged
from a vicious cycle of internecine violence. CARICOM
welcomes the opportunity which this development offers for
closer cooperation between two neighbouring regions. We
are equally pleased that, after being held hostage by a
military dictatorship unwilling to heed the popular will, Haiti
is once again free to pursue a democratic path. We offer to
President Aristide and his government our ready cooperation
in the urgent task of reconstruction for social progress.
Guyana has itself only recently emerged from a difficult
electoral process that, under international vigilance, proved
to be free and fair. We are particularly grateful for the role
the United Nations played in ensuring that the democratic
will of our people was fully respected. After all, the right
to choose one’s government is a fundamental human right,
which should never be denied. We commend the United
Nations for providing electoral assistance at the request of
those who seek it, and with due respect for the principle of
national sovereignty. Elections alone, however, do not
guarantee the preservation of democracy: they must be
accompanied by the establishment of machinery that protects
every individual in our societies. I am pleased to report that
one of the first steps my Government took upon assuming
office was to accede to the Optional Protocol to the United
Nations Human Rights Covenants. We followed that with
the establishment of an Inter-Agency High-Level Committee
on Human Rights, whose function it is to ensure that Guyana
complies with its reporting responsibilities under the Human
Rights Conventions.
It is not enough, however, to satisfy the civic and
political rights of our citizens: their fundamental economic
and social entitlements to food, clothing, shelter and so on
must also be provided. Human rights are indivisible, and to
prefer one above the other is to deny their essential
interrelatedness. The Vienna Conference appears to have
recognized this fact and to have confirmed the need for a
holistic approach. My own Government is dedicated to the
proposition that human development must be comprehensive
if our society’s welfare is to be secured. Our stated policy,
therefore, is to create an environment in which democracy
will work to fulfil our people’s spiritual and material needs.
To implement our development programme, however, we
shall require the cooperation of the international community
to supplement our own limited resources.
As I observed earlier this year at a Conference entitled
"Poverty in Guyana - Finding Solutions", we are in a
situation of crisis. For, while we have recently begun to
experience high growth rates, the economy continues to be
weak: unemployment is high; human and financial resources
are scarce; and basic infrastructure has deteriorated, leaving
the social sectors vulnerable to all the ills of poverty. We
have been somewhat successful in raising production and
productivity levels, but are seriously limited by a heavy debt
burden. Some 90 cents of each dollar earned now go
4 General Assembly - Forty-eighth session
towards the repayment of the national debt. And the
proportion of our external commercial earnings for payment
of our foreign debt is nearly three times the average of the
47 least developed countries - an unbearably heavy burden.
Even though we attempt to manage expenditure judiciously,
through good governance - efficient management, a clean
and lean administration and fullest respect for human rights -
we cannot perform miracles. At the end of the day, we must
look for assistance to buttress our domestic efforts and to
preserve our tender democracy. With nearly 80 per cent of
our people below the poverty line, we shall succeed in
consolidating democracy only through economic
development with social justice.
At the present time, however, the prospects for such
support appear rather bleak. There has been a noticeable
contraction in development aid as the economies of some
donor countries experience difficulties. Their own
electorates appear increasingly concerned with domestic
problems, such as unemployment and falling living
standards. Whatever limited resources are available are
allocated by the developed nations largely on the basis of
strategic concerns. The international agenda is therefore
being set more and more at the sacrifice of the developing
world. There is consequently an urgent need to reorder our
priorities and to place development at the top of our agenda.
At best, however, development aid is no more than a
palliative. Significant economic and social progress will
come to the developing countries only when inequitable and
unjust economic and trade practices in the global system are
removed. As the 1992 human development report pointed
out, we are denied some $500 billion in market opportunities
annually, 10 times what we receive as foreign assistance,
primarily because of protectionist policies still being pursued
by the developed countries. We call, therefore, on those
countries to open up their markets to our goods at prices that
compensate us fairly for our labour and production. In this
context, we urge the industrial nations to expedite the
conclusion of trade negotiations, taking fully into account the
interests of our small, developing economies. We would
also wish and ask that the formation of large regional
economic groupings - the megablocs as they are called -
guard against the further marginalization of our economies
and our countries.
Additionally, a definite solution must be found, during
the current decade, to the third world’s crushing external
debt problem. In Latin America and the Caribbean, with
181 million out of 441 million people living below the
poverty line, in the mire of destitution, how can human
development take place when, despite onerous debt
payments, the stock of debt continues to grow? A
prospective Economic Commission for Latin America and
the Caribbean (ECLAC) study for the region over the
1985-1995 period shows a serious aggravation in terms of
poverty, unemployment and foreign debt during the decade.
Between 1981 and 1990, the region’s foreign debt payments
were $503 billion, of which $313 billion were interest
payments. However, in the same period, the region’s
consolidated foreign debt increased from $297 billion in
1981 to $428 billion in 1991. Little wonder that the United
Nations Children’s Fund (UNICEF) publication entitled
"Children of the Americas" commented that this mechanism,
whereby the more you pay the more you owe, is perverse
and must be stopped.
Debt relief in the form of debt cancellation, grants, soft
loans and rescheduling is urgent if the developing countries
are to eradicate poverty, protect the environment and play a
meaningful role in expanding world trade and ending
stagnation and recession in the industrially developed
countries. Debt relief must be seen as an investment not
only in the development of poor countries but also in the
security of the rich nations.
Recognizing the link that exists between poverty, trade,
population, development and the environment, we must
hasten to implement the Rio programme of action outlined
in Agenda 21. The developing countries urgently require the
resources - both financial and technological - necessary to
fulfil their obligations under that compact. As proof of its
commitment to protect the environment, Guyana has set
aside nearly 1 million acres of its tropical forests for
research, management and development of our rich
biodiversity. With the welcome of entities such as the
Commonwealth Secretariat, the United Nations Development
Programme and the Global Environment Facility, the
Iwokrama project, as it is now known, has been fully
launched. At the commissioning ceremony held on World
Environment Day this year, I dedicated the enterprise to our
indigenous peoples, who are not only the principal
inhabitants but also the custodians of our forests. It is
fitting, especially in this, the International Year of the
World’s Indigenous People, that full recognition be given to
the important role they play in harmonizing man’s
relationship with the Earth on which he lives.
We also urge full support for the Global Conference on
the Sustainable Development of Small Island Developing
States, scheduled to commence in Barbados in April 1994.
We trust that there will be adequate preparation and the
widest participation in that Conference.
Forty-eighth session - 1 October l993 5
In a spirit of genuine cooperation, therefore, let us
proceed to address the proposed agenda for development,
which we have accepted as a natural concomitant to "An
Agenda for Peace". Indeed, peace cannot prevail in the
absence of development. Our attempts at peacemaking and
conflict resolution in general will not succeed if inequitable
and unjust economic and social conditions are allowed to
persist. Of late, many of the organs and agencies engaged
in the development process have had cause to lament the
growing diminution of resources available to them, a
problem now aggravated by continuing diversion of funding
to a multiplicity of peace-keeping operations. Obviously,
one recognizes the importance of maintaining global peace.
However, it should not be at the cost of a disproportionate
sacrifice of development, which leads to peace-keeping
becoming an end in itself instead of a means of encouraging
economic and social welfare.
The United Nations, whose universal membership
encompasses both developed and developing nations,
remains the ideal forum for forging a consensus on the
major issues of peace and development. It is evident,
however, that, as currently conceived and structured, it
cannot adequately perform the role expected of it. That
realization has led us to undertake the exercise of reforming
and restructuring the Organization. To this end, we must
ensure that the changes we make are not simply cosmetic
but serve effectively to enhance the Organization’s capacity
to deal with the challenges of the post-cold-war period. Our
reforms must therefore seek to establish the United Nations
as the principal forum in which macro-political, economic
and social policies are collectively and consensually devised.
If truth be told, the United Nations is still largely
perceived, notwithstanding its recent successes in the
political field, as a "talk shop". Like the old Congress of
Vienna, which was described as a "perpetual dance", it is
viewed in the eyes of our peoples - particularly the poor and
the suffering - as an endless round of dilatory debate which
produces fine resolutions but precious little by way of
concrete action. To survive and succeed, therefore, the
United Nations must become relevant to the lives of men,
women and children everywhere.
Urgent action is required at this explosive period of
mounting external debt, falling economic growth, falling
third-world commodity prices, increasing unemployment,
environmental destruction, underdevelopment and the
persistence of poverty. Our troubled planet calls for
statesmanship, political will and cooperation for meaningful
change. Market forces alone are not providing the people
with adequate opportunities to participate in and benefit from
economic growth and development. We have a paradox of
growing poverty in the midst of potential plenty. Science
and technology have the capacity to eradicate poverty in the
not too distant future and to halve it by the end of the
century. Instead, we have today, both in the developed and
in the developing countries, only about half the growth rate
of a decade ago and the catastrophic phenomenon of "jobless
growth" - fewer and fewer jobs and more and more poverty
and inequality.
It is necessary to ascertain the root causes of global
poverty and to develop an integrated strategy for its
eradication. This necessitates a comprehensive world view
and a recognition of the major contradiction of our time: the
tremendous growth of the means of production and the
anachronistic relations of production and the collective will
to resolve this contradiction.
In the intense competition in a shrinking global
market - owing in large part to the increasing poverty and
the widening gap between the rich and poor in both the
North and South, and between the North and the South - the
three centres of the industrialized world - North America,
Western Europe and Japan - are resorting to even more
capital-intensive growth and the use of more and more
sophisticated technology: computers and robots, cybernetics
and automation. How can the poor and unsophisticated in
the third-world countries survive in the "global village", in
the "borderless world" when collectively these countries have
not attained the target projected long ago of 25 per cent in
the production of industrialized goods and with the great
majority light-years behind in human-resource development
and burdened by the dead weight of unconscionable and
immoral debt payments? The rapid advance to robots and
automation in the North also poses a threat to the
advantageous position of competitive wage rates in many
countries of the South. And the industrialized countries with
budget deficits, growing numbers of jobless and retirees and
inadequate welfare funds cannot afford the Keynesian luxury
of pump-priming and "workfare".
In a situation of confusion and uncertainty, and with no
solution in sight, the reactionary ultra-rightists and
neo-fascists are getting stronger politically and becoming
more vocal and strident. There is no answer to the
hopelessness and despair of the more than 30 million
unemployed in the countries of the Organization for
Economic Cooperation and Development. Despair is leading
to alcoholism, narcotics use, crime and suicide. Meanwhile
nationalism, xenophobia and neo-fascism are on the rise,
leading to racial and ethnic tensions and growing civil strife.
6 General Assembly - Forty-eighth session
The North-South dialogue has been languishing and has
become a dialogue of the deaf. In the South, rising
unemployment and abject poverty are interacting with rapid
population growth, urbanization, overcrowding, disease, the
production and use of narcotic drugs, increased flows of
refugees across international frontiers and irreversible
damage to the environment. Whereas it was said previously
that the Berlin Wall prevented peoples in the Soviet Union
and Eastern Europe from travelling to the West, now new
walls are being erected to prevent people from entering the
developed, industrialized countries.
It is not enough to treat the symptoms of the global
malaise. Radical reforms are urgently needed. Structural
adjustment is as necessary for the developed countries as for
the developing countries, but reforms must be predicated on
social justice and have a human face. Human needs and
human security should be the object of development. In this
regard, greater emphasis must be placed on human capital
and natural capital, and much more must be done to speed
up disarmament so that the despairing and hungry of the
world can benefit from greatly enhanced savings.
The development agenda must include a critical analysis
of possible options and must deal with the international
competitiveness of the third world, the basis of new
modalities of international cooperation for development and
the financing of development. It must also address core
problems: alleviation of poverty, expansion of productive
employment and enhancement of social integration,
particularly of the more disadvantaged and marginal groups.
To attain these objectives, the people - I repeat, the
people - must play a central role. They must be fully
involved in all aspects of life to take advantage of their
initiatives and creativity in the fashioning of a better future
and a peaceful and prosperous world.
As the leader of a small nation which continues to
believe in the vast potential of this Organization for making
the world a better place in which to live, I appeal to the
Assembly to devote itself to this urgent task. Let us work
together to advance the cause of global peace and
development.
